DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Reconsideration
Applicant's reply filed 9/21/2022 has been entered. The claims were not amended. Claims 1 and 4-27 remain pending, of which claims 1, 4-7, and 14-21 are being considered on their merits. Claims 8-13 and 22-27 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	These are new matter rejections. See M.P.E.P. § 2163, and particularly M.P.E.P. § 2163.06-2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117. 
	In this case, claim 1 was amended in the reply to recite “An oral formulation, comprising a polyunsaturated fatty acid, a stilbenoid, a flavonoid, alpha lipoic acid (LA), and vitamin D, each present in an amount and weight ratio that causes the formulation to induce a gene expression profile that mimics a gene expression profile of caloric restriction in a muscle tissue of a subject, when administered to the subject in a therapeutically effective amount, and wherein the stilbenoid and the polyunsaturated fatty acid are present at a weight ratio of from 1:50 to 1:20 stilbenoid to polyunsaturated fatty acid, and wherein the polyunsaturated fatty acid comprises a combination of EPA and DHA present in the composition at a weight ratio of from 1:1 to 3:1.” (emphasis added). However, there does not appear to be any original support for effective individual concentrations of EPA, DHA, a stilbenoid, a flavonoid, alpha lipoic acid, and vitamin D each being capable of meeting the functional limitation towards inducing a gene expression profiles in muscle tissues. Example 3 on pages 34-38 of the specification teaches a composition comprising “EPA +DHA ultra-pure fish oil concentrate, resveratrol (from Polygonum cuspidatum root), quercetin (from Dimorphandra mollis fruit extract), purple corn (Zea mays L.) cob extract, rosemary (Rosmarinus officinalis L.) leaf extract, citrus bioflavonoids (naringin and hesperidin), coenzyme Q10, alpha lipoic acid, astaxanthin (a carotenoid from Haematococcus pluvialis algae), lycopene (a carotenoid), lutein (a carotenoid from Marigold flower (Targetes erecta)), vitamin D3 (as cholecalciferol), vitamin K 2 (as menaquinone-7), and d-limonene (from citrus sinensis peel oil)”, but does not teach any particular effective concentration or concentration range of any of the compounds therein capable of inducing a gene expression profiles in the muscle tissues of subjects. 
	A description of individual elements in the specification does not necessarily lead to adequate description of their combination. See Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007) and M.P.E.P. § 2163(II). Also note that unlimited functional claim limitations that extend to all means or methods of resolving a problem (in this case, the effective individual concentrations of the compounds of claim 1) may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a),  In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. In this case, while various concentrations are envisioned at page 10-15 and 18 of the specification, there is no predictable correlation between any representative number of effective individual concentrations of EPA, DHA, a stilbenoid, a flavonoid, alpha lipoic acid, and vitamin D and the functional limitation towards inducing a gene expression profiles in muscle tissues, as the combination of specific effective individual concentrations and the claimed functional property is not taught by the original disclosure. 
	In so much that claims 4-7 and 14-21 depend from independent claim 1, these claims must incorporate the new matter of claim 1 and so must also be rejected under 35 U.S.C. § 112(a).

Response to Arguments
Applicant’s arguments on pages 5-8 of the reply have been fully considered, but not found persuasive of error. Applicant’s arguments are acknowledged and allege verbatim original support without addressing the salient point of the written description rejection of record, namely that the original disclosure lacks any predictable correlation between a representative number of concentrations of claim 1 and the claimed functional property of mimicking a gene expression profile of caloric restriction in a muscle tissue of a subject and thus represent new matter. Applicant’s arguments regarding Examples 2 and 3 as disclosed are acknowledged, but are not found persuasive as the arguments are not reasonably commensurate to the scope of the claims as none of the rejected claims recite the combination of concentrations disclosed. In other words, the specific composition of Examples 2 and 3 is not presently claimed, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (emphasis added).

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653